OFFICE ACTION
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The amendment filed on 13 AUG 2021 effectively canceling all claims drawn to the elected species and presenting only claims drawn to non-elected species is a non-responsive amendment (MPEP § 821.03) and has not been entered. 
Applicant elected Species H (appearing in Figure 9) without traverse and declared that claims 1, 4, 5, 10, 24, and 25 read on Species H in the papers filed 26 FEB 2021.  An action on the merits that examined the elected claims (the subject matter of Figure 9) was mailed 1 JUN 2021 and all elected claims were rejected over prior art.  The claims filed 13 AUG 2021 are not readable on the elected species 
Note also that the instant specification does not describe any flow restrictors or conduits cooperating with the flow restrictors in the embodiment of Figure 9.  Furthermore, the examiner does not see any such flow restrictors or conduits/flow restrictors depicted in Figure 9 - see ¶ [0025], [0029], [0030], [0031], [0032], [0038], [0042], [0043], [0044], [0045], [0090], [0096], [0097], [0098], and [0111] that mention “flow restrictor” or “flow restrictors”, none of which are apparently related to elected Figure 9.
From MPEP 819, the general policy of the Office is that Applicants are not permitted to shift to claim another invention/species after an election is made and an Office action on the merits is made on the elected invention.  The applicant cannot, as  a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention/species other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.  Since significant searching and examination time was devoted to the first action on the merits that examined the subject matter of Species H, the examiner cannot permit a shift to the claiming of another species at this point in the prosecution.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





16 November 2021